5th cohesion report and strategy for the post-2013 cohesion policy - Implementation of cohesion policy programmes for 2007-2013 - European urban agenda and its future in cohesion policy - Objective 3: future agenda for cross-border, transnational and interregional cooperation - Increased effectiveness between ERDF and other structural funds (debate)
The next item is the joint debate on the following reports:
the report by Markus Pieper, on behalf of the Committee on Regional Development, on the Commission's fifth Cohesion Report and the strategy for post-2013 cohesion policy;
the report by Miroslav Mikolášik, on behalf of the Committee on Regional Development, on the Report 2010 on the implementation of the cohesion policy programmes for 2007-2013;
the report by Oldřich Vlasák, on behalf of the Committee on Regional Development, on European Urban Agenda and its Future in Cohesion Policy;
the report by Marie-Thérèse Sanchez-Schmid, on behalf of the Committee on Regional Development, on Objective 3: a challenge for territorial cooperation - the future agenda for cross-border, transnational and interregional cooperation;
the report by Georgios Stavrakakis, on behalf of the Committee on Regional Development, on the state of play and future synergies for increased effectiveness between the ERDF and other structural funds.
rapporteur. - (DE) Mr President, I want to begin by saying that I would very much like to have two minutes speaking time for my closing remarks. Ladies and gentlemen, the European Union is a Europe of solidarity and it is also the advocate for the European regions. Today, the European Parliament is sending out a strong signal to our regions. We want to help the weakest regions to establish better connections. We are providing support for the border regions, so that Europe can become more cohesive, and we want to use the potential of all the regions to make Europe more competitive.
Even though the economic and financial crisis has eclipsed many of these activities, European structural policy will continue to provide a strong stimulus for growth and employment. There will be a significant need for action after 2013 because of the challenge of demographic change, the changing structure of the economy, failings in our transport systems, the beginning of the age of regenerative energies and an increase in social discrepancies.
The art of structural policy will lie in enabling the regions to innovate in order to meet these challenges and helping them to help themselves. At the same time, Europe needs the regional potential to be able to implement the Europe 2020 strategy and to ensure that it is a success. We must make sure that we have appropriate funding for all these tasks. Therefore, we will oppose all attempts to abolish our successful structural policy, by means of renationalisation, new climate or employment funds or whatever other centralisation measures Brussels may be planning. We want to strengthen the principle of multi-level governance. The responsibility of the regions for implementing European objectives brings added value in itself.
We have made a series of proposals in the report as to how Europe can increase this added value even further. We are calling for more resources to improve the infrastructure in our border regions and to strengthen the Trans-European Networks. We want to invest more in the future of our cities and our rural areas and we are calling for the programmes to be better coordinated. It is likely that a majority in Parliament will be in favour of an intermediate category with high subsidy rates for less disadvantaged regions. I would like to advise against this, because it will turn phasing-out into sleeping-out, which the Council cannot afford.
We are also introducing improved proposals for more efficiency and transparency. It is very important for us to ensure that tougher conditions are attached to the allocation of funding. EU law must be implemented before EU money is made available. This applies to public procurement and to price regulation. We also want to see significantly stricter controls on the allocation of subsidy funding. If we do not finally and regularly name and shame the Member States where the majority of fraud is taking place, we will lose our credibility.
We are calling for greater commitment from the Commission on monitoring the use of funding. Mr Lewandowski, please do not place too much trust in the Member States. Take responsibility yourself for the accreditation of national inspection authorities and Parliament will give you its support.
Finally, I would like to draw the Commission's attention to a few points which are not made in the report. In contrast to the draft report, we are no longer calling for a reduction in cofinancing, but, and this is the point I would like to make, we are also not calling for an increase. The report also no longer includes our proposal for the European Globalisation Adjustment Fund and the European Social Fund to be merged. However, please note that we also do not want an independent European Globalisation Adjustment Fund. Please take these two examples as proof of the fact that Parliament is much more in favour of reform than the report might suggest. We need reform of our structural policy to ensure that the EU remains strong.
In conclusion, I would like to say that I have enjoyed working on the report overall. However, I was annoyed about the many occurrences of self-interested nationalism which unfortunately are also reflected in this report. I am keen to see how this is handled in the vote. Thank you very much for your attention.
rapporteur. - Mr President, firstly I would like to thank all the honourable Members concerned for their interesting input, and especially the shadow rapporteurs for their excellent cooperation. There were many inspiring and relevant ideas expressed in amendments, as well as in opinions, so I devoted special attention to creating a well-balanced approach that would capture as much of their essence and variety as possible.
Strategic reporting represents a new feature of cohesion policy, introduced in the current programming period 2007-2013. With the 2010 strategic report, Parliament has the first occasion for analysis and evaluation of the outputs and results of cohesion policy implementation. This is also an opportunity to express Parliament's opinion on Member States' spending priorities, and to highlight areas where more efforts are needed, including the Commission's tackling of cohesion policy implementation and of the strategic reporting exercise itself.
The 2010 strategic report focuses mainly on the implementation of programmes during the current programming period and the strategic reporting exercise. However, it also provides several valuable insights into the future of cohesion policy.
Firstly, regarding implementation of the programmes, the reported financial volume of the selected projects is EUR 93.4 billion, representing more than 27% of available EU resources in the period in question. This can be considered quite reasonable, given not only the context of serious deterioration in the socio-economic situation in 2008-2009 due to the global crisis, but also the reform of the policy for the period 2007-2013.
Nevertheless, progress varies significantly between countries and across themes, with aggregate selection rates at about 40% in the case of nine Member States and below 20% in four Member States. Striking economic, social and environmental disparities between the European regions clearly still exist. On the other hand, there was a more consistent average rate of project selection for the three objectives of convergence, regional competitiveness and employment and European territorial cooperation - and the same applies in the categories geared to the Lisbon Strategy objectives. The higher absorption rates for environmental programmes under the European territorial cooperation objective show the added value of cross-border and interregional cooperation - which should therefore be encouraged in future. On the other hand, more efforts are needed in certain areas, especially to improve implementation, avoid excessive delays, ensure tighter financial discipline and increase synergies with other EU policies.
Secondly, with regard to strategic reporting itself: this is a tool for reflecting strategically on, and discussing, the thematic dimension of cohesion policy on the basis of concrete evidence provided by Member States. Strategic reporting is also an evaluation of the ongoing process. It is carried out during the programming period in order to provide an overview of the Member States' progress in delivering on the EU's goals, and a useful basis from which to improve performance. The report thus highlights many good practices capable of helping to enhance the quality of the reporting exercise, increasing ownership by stakeholders within the Member States, and ultimately improving the efficiency of implementation.
I will conclude by mentioning just one of the many good practices, namely the use of core indicators by all the Member States.
Mr President, I would like to share several points with you regarding the report for which I am the rapporteur, in other words the report on the urban dimension of future cohesion policy.
The report focuses on cities and their role in cohesion policy. I would like to begin, however, by emphasising that this does not mean we should forget about rural areas when distributing European funds. On the contrary, there is a need for the synchronised development of both big cities and small rural communities to go hand in hand. I have, incidentally, highlighted these themes in my draft amendments to Mr Siekierski's report on the future of the common agricultural policy.
I would like to raise several points in my introduction. First, we need to be aware that cities are an important platform for implementation of the Europe 2020 strategy, for reasons that include their undeniable importance in the economic development of Europe's regions. It is therefore essential that cities are given a strong mandate in the implementation of the aims of this common European strategy.
Secondly, I would like to emphasise that we need to develop basic infrastructure in many cities. In my opinion, a good solution would be not only simple renovation, but also modernisation and technological investment in infrastructure, through information technologies. We could then be sure that sharp growth and improved quality of life really will occur in cities. We should prioritise just such growth investments, for reasons that include the principle of concentration.
Thirdly, I would like to mention the theme of partnership. Partnership is often an empty concept. I would therefore like it if we could provide cities with real support, and I therefore call on the Commission to place an obligation on Member States to involve the political representatives of the main cities and federations of local and regional authority bodies in all phases of decision-making within the framework of cohesion policy. Local representatives should have an opportunity to participate in negotiating the national planning agreements for strategic development.
Fourthly, and this is the final main point I would like to mention today from the draft report, there are the financial engineering instruments. Much has already been said on the topic of JESSICA. In the real world, however, not much is happening. I would therefore like us to call on the Commission to evaluate the experience with these instruments and amend their rules to make them competitive in comparison with other instruments on the financial market. At the same time, I think we should call on the Member States to implement the JESSICA initiative at the level of cities, and not of regions or states. Only thus will the cities really own JESSICA, enabling it to have a long-term effect.
Mr President, Commissioner, ladies and gentlemen, a priority debate on cohesion policy is rare, and today's one is extremely important.
Regional policy has had many successes during its long history and in 2009 it became the European Union's main item of expenditure, with EUR 350 billion invested in our regions between 2007 and 2013. Today, Parliament is going to vote on the future of this policy and define its priorities in preparation for the forthcoming budgetary and regulatory negotiations for the next financial framework.
For my part, I had the honour of working on the future of European territorial cooperation - Objective 3 of cohesion policy - and I should like to thank the shadow rapporteur and the European Commission for their fruitful collaboration.
What is territorial cooperation? What purpose does it serve? What are the issues at stake? How prominent should it be within regional policy? These are the questions we need to answer.
Today, 196 million European citizens are living in border regions. These regions reveal, through the disparities they are confronted with, our countries' difficulties in adapting to the challenges of open borders, the completion of the European Common Market and globalisation.
Europe is divided into 27 Member States and 271 regions. As a result, European territory is divided and split by a great many administrative borders which define different political and legal systems. To paraphrase a French sociologist, a border is a political object which creates distance where there is proximity. Conversely, the European Union wishes to create proximity where history had created distance, misunderstanding and sometimes hatred.
As a matter of fact, the preamble to the 1957 Treaty of Rome is the common thread in our role as European elected representatives. The aim of the European Union is 'the ever closer union between nations'. Without erasing borders or calling into question their legitimacy, Objective 3, with EUR 8.5 billion, is seeking to reduce the negative impact of borders in the everyday lives of our citizens, in order to turn these dividing borders into connecting borders.
That is what makes European territorial cooperation the embodiment of European integration and an extraordinary source of competitiveness.
What future do we want to give it?
This report contains concrete and pragmatic proposals, stemming from the demands on the ground, from the numerous stakeholders met and from citizens' expectations.
First of all, an explicit reminder of the added value of European territorial cooperation and of its potential for increased competitiveness. A proposal to increase its funding to 7% of the next budget for cohesion policy. Maintaining the overall structure and the key role of the cross-border dimension in order to meet the local needs of border communities. A provision of funds for each cooperation programme, carried out using harmonised criteria, so as to prevent some Member States from calculating financial returns. A more strategic programming of the funds, in connection with a territorialised Europe 2020 strategy.
Incentives so that the regional operational programmes play a part in large cross-border or transnational projects, such as the trans-European transport networks. Enhanced coordination between the transnational dimension and the macro-regional strategies, simplified implementation by adopting a separate regulation. A better use of European groupings for territorial cooperation, which are the only purely Community-wide tool for multilevel governance. Finally, improved visibility and enhanced clarity of territorial cooperation among local government and among citizens.
To conclude, I would say that territorial cooperation is one of those purely European policies with high added value. It is the simplest, fastest and cheapest way to achieve lively and practical European integration.
Commissioner, ladies and gentlemen, today we have the duty to strengthen the most European objective of the cohesion policy.
rapporteur. - (EL) Mr President, Commissioner, the main assumption expounded in the report is that strengthening synergies between the European Regional Development Fund and other cohesion policy funds will help enormously in increasing both the effectiveness and the added value of cohesion policy. At the same time, greater synergies are called for with the development actions of the European Agricultural Fund for Rural Development and the European Fisheries Fund. Greater synergies in practice mean that actions financed by the various cohesion policy funds are prepared, designed and implemented within the framework of an integrated common plan, so that each action uses and complements the positive results of other actions.
Experience from the implementation of cohesion policy programmes now clearly illustrates that the successful outcome of most regional development actions basically depends on the implementation of complementary initiatives. Infrastructure improvements, for instance, do not lead automatically to higher growth if they are not combined with investment in education, enterprise and innovation. We believe, therefore, that effective coordination will bring real benefits from the point of view of efficiency and improvements to sound budgetary management.
The main demand formulated in the report in order to achieve this objective is for common rules on management and application to be adopted within the general framework of cohesion policy and with the European Agricultural Fund for Rural Development and the European Fisheries Fund. Apart from the benefits gained from saving resources and making use of complementarity, this would simplify both the use of the funds by beneficiaries and the management of the funds by the national authorities. Finally, the simplification achieved by harmonising rules at all programming levels will facilitate the participation of small agencies in cohesion policy programmes and improve the take-up of funds.
Within the framework of the report, we also welcome the initiative by the European Commission to adopt a single strategic framework covering more funds. However, what we in the Committee on Regional Development are calling for is for this single framework and coordination not to be confined to the policy planning stage but to be extended to cover all policy-making stages: planning, implementation and payments, auditing and evaluation.
I should also like to express my satisfaction at the fact that the main messages of my report were adopted both in the extremely important motion for a resolution by the European Parliament on the future financial perspective of the European Union and in the report on the future of cohesion policy.
To close, may I point out, as I emphasised at the start, that the basic principle of my report is that greater synergies between the funds will improve the efficacy of cohesion policy still further. This being so, I should like to express my particular concern at the fact that a tendency towards splitting cohesion policy between various budget lines has emerged recently. We are clearly against any such proposal, because it directly undermines the foundations of cohesion policy itself, especially the partnership and the integrated approach to regional development.
Mr President, honourable Members, visitors to the European Parliament, cohesion policy is a central pillar of the European integration project and in overall terms it is one of the most successful policies of recent decades. We have genuinely succeeded over this period in reducing the differences in prosperity between the regions of Europe. The changes to the categorisation during the next period will highlight this fact.
I must emphasise once again that at the same time regional policy has become the central and sustainable investment policy for all European regions. If we want to ensure that Europe 2020 is a success and if we want to turn the strategy that is currently only on paper into concrete activities, initiatives and projects, it is exactly this up-to-the-minute, advanced form of regional policy which needs to be implemented in all our regions, in order to achieve the necessary results in our cities, communities, businesses, research centres and schools.
I would like to thank the European Parliament and, in particular, the rapporteurs Mr Pieper, Mr Mikolášik, Mr Vlasák, Mrs Sanchez-Schmid and Mr Stavrakakis for their excellent reports, which will help us to make progress with our work. The wide variety of the discussions held not only in committee but also on a number of other occasions has shown that this is the case. I am working on the assumption that many of these significant and highly constructive contributions will be incorporated into the design of future regional policy. Parliament and the Commission are moving in the same direction when it comes to the main aspects of the future development of regional policy and I would like to thank you for this. I want to make it quite clear that during the discussion about the transitional regions we rather lost sight of the fact that we have so much in common in this area, including shared priorities and very substantial proposals for changes in the future direction of the policy, which will make it even more successful, sustainable and visible and more comprehensible and tangible for the citizens of Europe. We have a common commitment to creating strong links between regional policy and the Europe 2020 strategy and to establishing jointly the necessary conditionality, so that we can help to overcome any difficulties in implementing the policy. We also have a common commitment to ensuring that our policy focuses heavily on results. This will ultimately enable us to find out what this policy could achieve with the targeted use of financial resources in all the individual regions by the end of the period and could therefore contribute to the central objectives of Europe 2020.
If I may, I would like to make some brief remarks on the individual reports. Firstly, I want to look at Mr Pieper's report. I would like to emphasise what he said about being prepared to introduce reform and about the agreement in many areas. It is important that we are committed to innovation, to sustainability, to energy efficiency and to exploiting the potential of smart green technologies for the European economy and for safeguarding jobs in a competitive global environment. This has been discussed in this House and I would like to thank Parliament for its substantial support for the proposed creation of a so-called transitional region in the next period. We have had frequent discussions on this subject. It has been covered adequately and I do not need to go into detail about it now. However, I would like to emphasise once again that our concern has always been to produce a proposal to help those areas of regions which were not among the very poorest but which were still well below the average level and to provide support for the catching-up process. Nevertheless, I understand the concerns and misgivings which some people have expressed. I am prepared, and I will even take a proactive approach here, for us to consider towards the end of the next period the opportunities already available for a preliminary evaluation, in order to establish the extent to which the objectives were achieved in the individual regions, to assess whether the failure to meet targets was due to internal or external factors and to identify the conclusions we can draw for the allocation of funding during the period after next. These are sensible and necessary moves which will guarantee political acceptance in future and also the acceptance of the citizens for this type of European policy.
I would like to thank Mr Mikolášik for the clear commitment in his report to achieving results and for the explicit references to the importance and the future development of the strategic reports, the impact of these reports and the way in which they can be used.
Mr Vlasák, who has always campaigned strongly on behalf of the cities, and the entire team also deserve my thanks. Our cities are a central aspect of our key European objectives, although we must not ignore rural areas. I will never get tired of saying that if we are to improve energy efficiency we must begin in the cities. If we want to cut CO2 emissions, we must begin in the cities. The fight against poverty is a struggle to improve the run-down districts found in all the major European cities. Therefore, there are many reasons why we must begin in the cities and, as I have said, we must not forget the rural areas. However, and this concerns Mr Stavrakakis, there is also a need for improved cooperation with the other funds in this area and, in particular, the fund for rural development. It will be necessary to ensure that the coordination with the Framework Programme for Research, in particular with regard to innovation, is effective, sound and transparent. This is because the key decision criterion in the case of research is excellence, which is not determined on the basis of geography. This is obvious from the fact that more than 30% of the research funding goes to 10 European regions which have this concentration. That is why it is important. In the current period we are starting to invest money from the Structural Fund in research infrastructure all over Europe, where the nature of the projects justifies this, and we will be increasing our spending in the next period. This will make it possible gradually to establish a broader base of research activities throughout Europe. In principle, small and medium-sized companies are also responsible for innovations, for example, in product development and in administration, services and marketing, covering a number of different layers. We need this broad base, because it is the small and medium-sized businesses in Europe which ultimately create jobs and safeguard them in the long term.
I would also like to thank Mrs Sanchez-Schmid for her contribution. We have already discussed territorial cooperation on several occasions. This is an area in all its variety and complexity which is one of the most European of our policies. It enables us to break down the borders which the citizens should not even regard as being borders and to make real progress with the process of European unification and integration. The new approaches, for example, in the area of macroregional strategies, demonstrate the potential of cross-border cooperation.
Thank you once again for your contributions. I am looking forward to the discussion. I can assure you that many of these thoughts and ideas will be incorporated into the proposal on the legal basis that we need for the next subsidy period, which we will be presenting in September this year. Thank you very much also for your ongoing support for European regional policy and for its development.
rapporteur for the opinion of the Committee on Budgetary Control. - Mr President, a strong, well-funded cohesion policy is vital if the EU is to play its part in creating jobs and growth, particularly when Member States are cutting their spending.
Structural funds are making a difference in places like Wales and, if they are to continue to do so, we need to ensure that the cohesion policy is adequately funded, it is well-targeted, the money is properly spent and the system is made simpler. These two latter points are of course very important to the Committee on Budgetary Control. We want to make life easier and simpler, not just for Member States but for applicants as well. We need to ensure that there is a balance between ensuring that the money is properly spent and making funds easily accessible, particularly for smaller organisations.
Finally, I would make this point. When considering any move towards a greater focus on urban areas and cities, the creation of a potential new infrastructure fund, and the possible creation of a performance reserve, we need to ensure that all those things do not put at risk or damage the poorer regions in the EU.
rapporteur for the opinion of the Committee on Employment and Social Affairs. - (ES) Madam President, first of all I would like to draw attention to the significant contribution that cohesion policy has made to economic growth and to the integration of the citizens and territories of the EU.
For this reason, it was essential that Parliament should have its say on the policy to be followed from 2013 and it would be unfair to fail to mention the work carried out by Mr Pieper in his extensive report.
Within cohesion policy the European Social Fund has been and will be a very important tool to assist Member States to adapt their policies to the Europe 2020 strategy and to combat the financial crisis.
The Fund must concentrate its efforts on creating employment, promoting lifelong learning, helping in particular low-skilled workers, those outside the labour market, along with the most vulnerable groups, those who suffer discrimination and, of course, SMEs.
It should also aim to achieve social inclusion and reduce poverty.
In order to achieve these objectives it is imperative for the Social Fund, as part of the Structural Funds, to count on adequate resources and that administrative and procedural burdens are relaxed as much as possible and reduced to a minimum.
rapporteur for the opinion of the Committee on Employment and Social Affairs. - Madam President, the global economic recession changed the economic landscape in the EU dramatically: it increased unemployment, reduced economic growth and impaired the business environment.
Cohesion policy needs to be an effective tool for responding to the socio-economic challenges brought about by the financial crisis and for reducing disparities between the levels of development of European regions.
Evaluation of the implementation of the cohesion policy programmes co-financed by the structural funds in the period 2007-2013 should reflect the impact of projects selected within the cohesion policy framework on the recovery of the European economy, particularly in terms of creating new jobs, reducing socio-economic disparities, enhancing social inclusion and improving human capital.
However, at a time when the economic and financial crisis is heightening social inequalities, structural fund allocations to the Member States are in decline. The Commission should boost the effectiveness and public profile of the European Social Fund and, in cooperation with the Member States, should secure strong synergies between the structural funds and relevant European policies, as well as promoting synergies that meet the changing demands of today's labour market.
Madam President, when we talk about the towns and cities of the future, we know that the need for greater mobility will increase. Transport will become an even more important part of citizens' lives. Many will move further out into rural areas and commute to work near the towns and cities. However, in order to avoid pollution, traffic jams and time-consuming journeys, we need to find new arrangements, such as free park-and-ride schemes combined with flexible monthly cards for several modes of transport, such as bicycles, motorcycles, car sharing, metros, electric buses, underground rail systems, etc. Without flexible transport options, the towns and cities will die. We therefore need some rapid new thinking. The automotive industry itself knows that we need to think quickly, otherwise companies outside Europe will beat us to it. They are preparing for a future of smarter cars and mixed modes of transport. We as politicians ought to do the same.
This is all well and good, but I cannot quite understand why EU funds are to be used for these initiatives, as it is in the regions' own interests to be attractive to citizens. In these times of crisis, I think that we should finally stop asking for more money like spoilt teenagers.
Madam President, the Europe 2020 strategy is supposed to help generate economic growth in a way which will also counteract social exclusion. Cohesion policy, as one of the main tools of Europe 2020, should make a greater contribution in the coming period to a reduction of the phenomenon of poverty in our countries. The work of the European Social Fund should concentrate more on the group of people who need support to help them find employment and integrate into society.
This should be helped by the establishment of modern care and education facilities for children and by high quality training for people who are looking for work. These are specific examples of measures which will make it easier to reconcile work and family life. It is these measures which in particular deserve support from the Structural Funds, and it is these measures which will bring about a reduction in poverty among people who are particularly at risk from it.
In the next funding period, it is also important that the establishment and implementation of structural programmes be directed above all at people, to simplify the procedures for using the funds. The numerous inspections and audits mean that formal questions related to the implementation of programmes have become the highest priority, and are a hindrance to the effective and efficient use of aid.
rapporteur for the opinion of the Committee on Transport and Tourism. - (CS) Madam President, the INTERREG III programme for cross-border interregional cooperation is a complete development instrument. The flexibility under Article 21 of the Regulation on the European Regional Development Fund, in other words the possibility of also providing funds for expenditure outside the scope of the programme is, I believe, an important element.
In my opinion, implementation of the programme will be facilitated on the one hand by stabilisation of the rules, and on the other hand by this flexibility. The European Groupings of Territorial Cooperation (EGTC) can, as legal entities, play an important role. I believe their statute will soon be finalised, and this will greatly boost their standing. This may also lead to the greater involvement of private entities, or contributory organisations, and thereby to the more effective use of resources. The Confederal Group of the European United Left - Nordic Green Left supports this improved territorial cooperation programme.
Madam President, ladies and gentlemen, the entry into force of the Treaty of Lisbon added a territorial dimension to cohesion policy. This development makes it even more urgent to promote a mechanism of real participation. In order to make such an involvement effective and efficient, it is essential to allow a more appropriate use of the available tools.
The report by Mr Vlasák, whom I thank, on the European Urban Agenda and its Future in Cohesion Policy presents a very balanced vision of the urban dimension within cohesion policy, which takes into account all the positions expressed by the groups during the debate in the Committee on Regional Development.
Approximately 73% of Europe's total population lives in urban areas. They generate 80% of gross domestic product (GDP) and consume up to 70% of the energy in Europe. Their development is therefore directly related to areas such as employment, social inclusion, environmental protection and the achievement in general of the cohesion policy objectives. The argument put forward by Mr Vlasák with regard to this central issue of relaunching urban policy as a platform for development of the Europe 2020 strategy is entirely acceptable, although it is important not to forget rural and peri-urban areas.
There are two priorities on which I would like to focus the Commissioner's attention, and these are promotion and enhancement of the multi-level governance system and synergy between the various funds, in other words an integrated vision and approach to funding.
With regard to the former, we have shown in the overview that we presented and in the ensuing debate that regional and local authorities and civil society are insufficiently involved in the design, implementation and development of regional planning, that is to say in the use of cohesion policy tools. On the other hand, we have shown the difficulties that arise when funding is rigid. We have therefore asked and ask the Commission now to consider greater flexibility in funding and, specifically, greater integration between the European Agricultural Fund for Rural Development and the Cohesion Fund.
on behalf of the S&D Group. - (DE) Madam President, cohesion policy is a successful European policy which everyone makes use of, including regions which are not as well developed and those which already have a strong economy. A variety of studies have demonstrated this. However, most importantly, the citizens of Europe can experience its benefits at first hand. This is why we need cohesion policy in future in all the regions of the European Union. Nevertheless, we are under an obligation to make our good policies even better. This is what the European Parliament is aiming to achieve with Mr Pieper's report.
Modern cohesion policy means facing the new challenges, creating up-to-date infrastructure, combating climate change, supporting energy security and efficiency, promoting research and development, providing support for small and medium-sized enterprises (SMEs) and creating jobs. Of course, we also need to ensure that the funding is used efficiently. Therefore, we are making it clear that cohesion policy must be more transparent and results-oriented and must involve less red tape. The coordination between the various funds and programmes must also be improved, as Mr Stavrakakis said earlier. One very important point is that the partnership principle must be taken to a new and better level. We must involve everyone, including the regions, local areas, both sides of industry and major non-governmental organisations.
The new intermediate category remains controversial. We are of the opinion that the intermediate category will help regions which need more support than the classic Objective 2 regions. They will not be funded at the expense of other regions. On the contrary, the result will not be a patchwork of subsidies. Instead the many phasing-in and phasing-out procedures will be standardised and I believe that this is something which we really need in the European Union. Anyone who thinks that we are introducing a permanent subsidy category is underestimating the European Parliament. Over the past few years we have demonstrated often enough that we are able to bring in community initiatives when they are needed. However, we have also worked jointly to remove them again once the objective has been achieved. We are competent enough to be able to judge at the end of a subsidy period whether the results are good and how we should redesign the programme. Therefore, I am calling on my fellow Members to support this new intermediate category when it comes to the vote.
Madam President, first of all, I would like to congratulate the rapporteurs for the fine job they have done. I am pleased that Commissioner Hahn is present during this debate on the future of cohesion policy.
We need a strong, well-funded EU regional policy and, in the future, one targeted at every European region, which will generate economic growth, innovation and competitiveness. For the future programming period I think that a single strategic approach, supported by a set of common implementation regulations for the European Regional Development Fund, the European Social Fund and the Cohesion Fund, will produce added value.
Territorial cooperation will also play a key role in successfully meeting the Europe 2020 strategy objectives. This is precisely why I think that it must be much more accessible for potential partners in the private sector, who we really need to give the opportunity to become full partners in territorial cooperation projects.
We must not forget either the key role played by both national governments and the European Commission in drafting and effectively implementing European policies at national, regional and local level.
With regard to the post-2013 regional policy, I endorse the idea of setting up intermediate regions, thereby enabling regions with a GDP between 75% and 90% of the EU average to receive real support, however, through finding suitable solutions.
Last but not least, I would like to stress the need for the regional aspect to enjoy its appropriate place as part of both the revised EU budget and the future financial framework. Therefore, I expect a suitable proposal to be tabled by the Commission, which will primarily reflect the views of the Committee on Regional Development and the European Parliament.
on behalf of the ECR Group. - Madam President, in my view these reports before the plenary today fail to address the fundamental problems with the current system of structural funding.
In the wake of the financial crisis and the ongoing need to reduce budget deficits across Europe, Parliament must recognise that the cohesion budget cannot continue to grow, unchecked. It is not business as usual. Our focus should instead be on tackling the unacceptable levels of error in spending highlighted by the European Court of Auditors.
Similarly, macro-regional entities are not the answer to increasing the effectiveness of regional spending. They are of highly questionable value and undermine the Member States which, in my view, should remain the primary vehicle for managing cohesion spending. They will not help meet our vision of a smaller and better-targeted cohesion policy that truly helps Europe's most deprived regions.
These reports go in completely the wrong direction, and I shall be voting against them.
on behalf of the Verts/ALE Group. - (DE) Madam President, Mr Hahn, ladies and gentlemen, I have to contradict the previous speaker. The central message for the Commission from Mr Pieper's report is that European cohesion policy brings its own added value for Europe. It is the instrument which holds the EU together at its heart. This is obvious to the citizens in all the regions of Europe and, in particular, in the very disadvantaged regions and the crisis regions. The decentralised and participative structure of cohesion policy allows it to make a decisive contribution to creating a resource-efficient, low-carbon, innovative and social Europe. In contrast to the rapporteur's personal opinion, I believe that the instruments of cohesion policy, together with intelligent investment, can also help to combat climate change and poverty.
Therefore, we are disappointed that, despite the attempts which the rapporteur has made and is still making, these two aspects were omitted from the report. I would like to say to the Commission that a significant majority of this House is in favour of these two aspects. Unlike the rapporteur, and I am saying this as a German, I am of the opinion that the Commission proposal for an intermediate category will result in a balanced and transparent structure for future cohesion policy in the light of the dramatic problems in some regions.
It is ridiculous to believe that savings can be made in this area. It is also important for Germany that the European Union continues to develop in a harmonious way, because this brings benefits for Germany. This is why we in the Group of the Greens/European Free Alliance are voting in favour of an intermediate category.
(The speaker agreed to take a blue card question under Rule 149(8))
- (CS) (initially without a microphone) ... agrees with the idea from the Guellec report from the previous period that the current form of cohesion policy is not helping to bring the regions closer together, only the states, and it is the reason why the EU's most dynamic regions are losing their dynamism.
(DE) I have to disagree with this question. We have tried hard to ensure that the focus in all the reports has been on the regions. Mr Pieper's report in particular strengthens their position. This is especially important for us at this point. It is clear that the major players for the future of cohesion policy are the regions and not the Member States.
Madam President, I would say that, among the most disadvantaged regions of the European Union are the outermost regions which, as well as lagging behind, combine permanent disadvantages, such as remoteness, smaller markets, insularity and vulnerability to the vagaries of the weather.
It is a good job that the fifth report on cohesion has reaffirmed for these regions a specific and special treatment, in accordance with Article 349 of the Treaty of Lisbon. The report also requires that the funds earmarked for them after 2013 be at least equal to those they are receiving in the current programming period.
As for creating an intermediate category for regions whose GDP is between 75 and 90% of average European GDP, I am in agreement, provided a double condition is met. Firstly that Objective 1 funds, for the convergence regions, not be reduced - I would even like to see them increased - by the savings made as a result of certain regions no longer being under Objective 1. These savings must benefit the new intermediary regions of course, but also the other regions. The second condition is that this creation be at least as favourable as the phasing-out process for the regions concerned.
Finally, cohesion policy is one of solidarity and redistribution, to enable regions to get up to speed and to catch up. It cannot replace any other strategy like, for instance, Europe 2020, which should have its own funding, separate from the cohesion funding, even if these two policies must naturally be coordinated and harmonised. It is for this reason that our group, for instance, is opposed to the European Social Fund being separated from cohesion policy.
on behalf of the EFD Group. - Madam President, west Wales and the valleys should again qualify for regional funding despite average EU GVA falling, posing serious questions over whether cohesion policy even works.
It is my understanding that a significant amount went into developing the public sector, though undermined by widespread domestic cuts across the UK. Some GBP 12 million in corrections was levelled against programmes in Wales from 2008 to 2009, while a total of 35% of funds for the same period was recouped in fines by the Commission. This money is not being used effectively if it remains in Brussels' coffers. With proposals to increasingly narrow cohesion policy and focus upon results-based deliverance, I feel the level of corrections will increase.
Regional funding is not a gift from Brussels, but meagre remuneration from the billions the UK pays in. Public consultations on the fifth report on cohesion policy reveal an overall desire to pull away from the Brussels-dictated policy. It will be revealing to see whether the Commissioner listened to those concerns.
This money is not a freebie from Brussels. It is only a small percentage of the money taken from taxpayers' pockets and then spent on exactly what the Commission wants, with an added threat to publicise that this or that has been given to us by the EU or face a fine. It is cynical propaganda.
(DE) Madam President, cohesion policy will only be successful in future if we face up to certain problems now. Firstly, what is happening to the Member States that are permanently in breach of the terms of the Stability and Growth Pact? In these cases, the Structural Funds cannot have the desired effect. Instead, the money simply disappears and the EU degenerates into a transfer union which is also a bottomless pit. Anyone who receives regional subsidies must also adhere to the rules.
Secondly, the Structural Fund must not be centralised under the aegis of the Commission. This will increase and not reduce the amount of administrative work and the result will be that expensive, new, decentralised agencies will be established.
Thirdly, we need greater efficiency in the use of structural money. There must be clearer objectives and more frequent evaluations and the recipients themselves must take more responsibility. The principle of cofinancing must be firmly established.
Fourthly, in addition to all the cultural, social, religious and foreign policy concerns, the accession of Turkey would place a massive burden on the Cohesion Fund. In realistic terms, it would blow the budget. We know this to be a fact. It is not just something that people say. Turkey has been receiving billions of euros of structural money for years. We need to take a critical look at this approach.
To summarise, in future I would like to see regional subsidies ending up where they are really needed, in other words, in innovative projects which produce clear results, in small and medium-sized businesses and, most importantly, with citizens in the regions and the cities.
(PT) Madam President, I would like to begin by praising the work carried out by the rapporteur, my colleague Mr Stavrakakis, who has done an extraordinary job of identifying future synergies between the different Structural Funds to increase their effectiveness. His report is also involved in this joint debate on cohesion policy, which is of the utmost importance not only in terms of the issue at stake, but especially because the timing of the debate is opportune.
We are currently getting to grips with the Commission's proposal, not only in terms of the new financial perspectives, but also in terms of future cohesion policy, post-2013. Cohesion policy is a key policy for the EU. It is a horizontal policy which, through its instruments par excellence, the Structural Funds, finances projects and programmes in the Member States, seeking to reduce disparities in development levels between the different regions. Experience has, however, shown us the difficulties, in terms of efficiency and results, that arise from the fragmentation and complexity of this policy. Therefore, a single strategy for the different funds, with an integrated and results-oriented approach, should be the starting point for more and better synergies between the different instruments, and for increasing their effectiveness. This is also essential in order for the various sectoral policies to be better coordinated, and for resources to be used more efficiently.
We need to make use of the risk of crisis by looking for new alternatives. All the reports being debated today will certainly present us with enormous challenges, and we know that in order to respond to these challenges we also need a sound budget, but we must make a clear distinction between budgetary aspects and policy objectives. The policy objectives are well known. Indeed, it is only by consolidating these objectives that we will be able to offer the regions a future. That being the case, we have to put the budget at the service of the future of the regions and the public, rather than putting the regions and the public at the service of the budget.
(FR) Madam President, I welcome this debate a few days from the final deliberation of the College of Commissioners on the next financial perspectives and the revision of the regulations governing the Structural Funds, including the European Social Fund.
The Structural Funds are one of the main tools for implementing the economic and social policy of the Union. With pressure on the Community budget that we are all aware of and national budgets squeezed by austerity, it is essential to use these Structural Funds intelligently and efficiently.
To achieve this, the review of the Regulation on the European Social Fund will be the opportunity to ensure that this tool is set up for the benefit of the Union's strategy, but also within this strategy of the Union, of course, particularly the objectives for employment and social inclusion. This requires an allocation of funds according to indicators other than GDP on its own and an increased percentage allocated to the European Social Fund.
Regarding the Pieper report, Madam President, allow me to say a word on paragraph 55 relating to the Globalisation Adjustment Fund, the content of which I dispute and which should not have a place in our debate. This Fund provides assistance to employees suffering from the effects of globalisation and of the crisis. The point in hand is the responsibility of the Committee on Employment and Social Affairs, it is put to you on the initiative of the Committee on Regional Development, and it should be possible to reject it during the separate vote that will take place later on. I am counting on the intelligence and efficiency of my fellow Members.
(FI) Madam President, Commissioner, firstly I would like to congratulate the rapporteurs on their excellent and important reports on cohesion policy. It is good that we should be having this debate together here now.
These reports show an understanding of the importance of regional policy as something that builds Europe as a whole and that creates unity, both of which phenomena they deal with excellently. Regional policy has definitely been a success story, having been able to narrow differences between the Member States and, in this way, create stability across Europe generally.
The challenges of the future are changing constantly, and regional policy must be able to adapt to this change, as is evident from the discussions here. We need to recognise the problems that there have been with cohesion funds over the years, and that is why regional policy in the forthcoming period must also be made far more effective in terms of its implementation and also made more results-oriented. As has been said, it must also be possible to ease the administrative burden in the next period. In this way we will certainly be in a better position to respond to the challenges that cohesion policy also faces.
On the subject of the Europe 2020 strategy, we should remember that cohesion policy is one of the most important and tangible tools for implementing it. For that reason, it is vitally important that in this report Parliament adopts a strong position in favour of budget levels similar to what they are now. On the other hand, it is important that the report also takes account of the special challenges that exist. One example is the areas which, unfortunately, have sparse populations, which also need their own separate aid under Article 71 in the forthcoming period.
Much has been spoken of a category of intermediate regions today in connection with these reports. With respect to this, however, I myself would like to ask the Commission this: does creating a new structure always solve the problem itself, or could we in this case respond to similar challenges by developing the existing 'phasing in, phasing out' system?
(PL) Madam President, there is no doubt that cohesion policy should, after 2013, continue to serve its current function of creating equal development opportunities for the regions, ending poverty and stimulating Europe's development. Therefore, the level of funding in the new budget should be significantly higher, simply to accelerate the development of Europe, the development of the regions and the sustainable development of the European Union.
The fact that the Commission's plans include objectives which are slightly different from those which were in the current financial perspective must certainly be disturbing. I am thinking of objectives directed at the fight against climate change and at innovation. These are, of course, important matters, but the new Member States, such as Poland, still need funds for infrastructure development. Without infrastructure, it will simply be very difficult for us to compare with the European Union in terms of level of development.
There is one final matter: I think that in future budgetary programmes after 2013 we should very strongly direct our attention to the Carpathian region - one of the poorest and most highly populated regions in the European Union. It seems to me that greater involvement of the European Union in this region will both be profitable for the Union and help raise the level of development of the countries of the Carpathian region, which simply need greater and more intensive European Union action.
(FR) Madam President, cohesion policy must ensure harmonious and above all fair development between all territories. It is for this reason that we support the introduction of a new category of intermediary regions for the allocation of funds, as well as the application of new development indicators and indicators for social justice, well-being and environmental justice. We regret that this does not appear in the Pieper report.
For the sake of fairness, cohesion policy must also tackle sub-regional development inequalities to restore meaning to the word 'cohesion', that is to say this solidarity which is the added value of the European Union. To achieve this, it must focus on inequalities, especially within urban areas, which are particularly affected by new challenges - social, environmental - and that is a huge task.
Enhancing the attractiveness and the environment of these discriminated-against territories is to restore confidence among those living there. It will also promote a new sustainable city, desirable for all, a model that meets the environmental, energetic and socio-demographic challenges, but one which places the living environment and the well-being of its inhabitants at the heart of our concerns.
I will end with a clear message: after 2013, cohesion policy must have at its disposal much-needed and stable resources to be able to exist.
(DE) Madam President, ladies and gentlemen, on the subject of the intermediate category, I would definitely also have been able to imagine other solutions in the beginning, Mr Pieper, for example a transitional regulation for the regions which have received the highest levels of subsidies until now and which will no longer do so after 2013. However, it emerged from the discussion that we need to take into consideration other regions, in particular those hit by the crisis. We are currently talking about 51 regions. When confronted with so many regions that have been affected, it would be negligent not to establish an intermediate category. This is the only way in which we can create a reliable framework for providing responsible subsidies to these regions which have to compensate for their slow progress in development themselves.
In other respects, Mr Pieper's report contains a great deal of light and shade. Among other things, we are critical of the fact that there is no clear commitment to a much more decisive approach to combating poverty. We believe that the wording of the report which makes cohesion policy subject to conditions that force the Member States to implement reforms is unclear and liable to misinterpretation. It goes without saying that cohesion policy must remain an instrument for social balance and solidarity throughout all the regions.
(LT) Madam President, today we are debating one of the most important areas of European Union policy, ensuring the well-being of our citizens and the competitiveness and growth of the entire Union. Previously, cohesion policy contained some decisive factors in ensuring greater integration and growth of the poorer regions of the European Union, and significantly reducing economic and social disparities.
Today we have the Europe 2020 strategy, which envisages an even greater role for structural and cohesion policy in order to exit the crisis and contribute to the well-being of our citizens. Clearly we have many obstacles to overcome, relating to globalisation, demographic change and the preservation of resources. However, to achieve this we will have to realise the potential of all the regions of the European Union without exception.
I believe that future regional policy should be linked to basic European objectives in the areas of innovation, research, environmental and energy challenges, and should, of course, help to create European added value, but only with follow-ups that are as transparent and effective as possible.
(NL) Madam President, Commissioner Hahn, ladies and gentlemen, cohesion is firmly anchored in European policy and in the Treaty, and has been given an even better footing thanks to the territorial dimension of the Treaty of Lisbon. I am very pleased that, in its fifth Cohesion Report, the Commission has properly stipulated integrated approaches for the future. We are retaining solidarity, but linking in the new objectives of the Europe 2020 strategy by means of those instruments that have proven so useful: a decentralised approach, partnership, linking programmes at different levels and multi-layer management. Then we take a look at these new challenges. That is excellent in itself. It is also a very good thing that these reports are now on the table. All of the building blocks, with an extra emphasis on cross-border collaboration - Objective 3 - are receiving full backing.
In truth, there is one lingering point in the debate. We in the Group of the European People's Party (Christian Democrats) have decided on a free or open vote in our voting list with regard to the intermediate category and I would like to explain to you why that is. It is actually because the proposal that the Commission still has to bring forward can still take so many directions. The Commissioner just said that he wanted to talk to regions of this type about specific assignments, let us call them. It is very pleasing for that to be the subject of discussion, as we still have not talked about it. We do not yet know which regions are involved. We do not know where it will be paid out. We do not know what the cofinancing percentages are. These are all things that could still substantially influence this outcome. I therefore think that we should wait for the Commission to produce its proposal - and I think that will happen very soon - at which point we will actually know what we are talking about. The approach of using transitional mechanisms and instruments is not up for debate. We have done that already. Mrs Manner also said that we have phasing-out and phasing-in, we can implement an integrated policy in respect of the Europe 2020 strategy. We shall do so. That, then, is the reason for the free vote within the PPE group at this point in time.
(DE) Madam President, Mr Hahn, ladies and gentlemen, the importance of regional policy has been highlighted today. Our cohesion and consolidation policy must cover all European regions. By regions, I also mean the people that live in these regions. That is a very important point. In the course of some of our delegations to the regions we have seen how valuable European funding is for regional development, for achieving social cohesion and also for women's policies and gender equality. I can only encourage the European Union to offer more of the programmes in future which are received very positively by the people and which are aimed at precisely these objectives, just as we have established in the process of investigating the implementation. We need people in the European regions to have a feeling of ownership. We are now in a phase where we are discussing intermediate regions. This is very important because Europe has helped to ensure that jobs have been created in these regions. My understanding of growth is that it is primarily sustainable growth if it brings social justice. Cohesion policy lies at the heart of European policy.
(PL) Madam President, there is no doubt that cohesion policy helps to improve the social and economic environment and stimulates the development, above all, of the regions which receive aid. However, let us also remember that the wide range of investment opportunities also allows the wealthy Member States to profit. According to estimates, the value of all benefits arising from the realisation of cohesion policy in my country of Poland for countries of the 'old' Union may reach as much as EUR 38 billion by 2015. I am hoping that the fact that the deciding phase of the debate on the future of cohesion policy will take place during the Presidency of my country of Poland will help to ensure that the proposals for significant reductions to be made in the area of this policy will not be put into effect.
Unfortunately, my region of Mazowsze, because of the very strong economic position of the capital of the country, Warsaw, exceeds the ceiling of 75% of EU GDP. It is, therefore, threatened with the loss of support. There are 35 European regions which are in a similar situation. I would like to appeal for adoption of their proposal to create a category of intermediate regions, enabling the withdrawal of aid to be slowed down. If we analyse Mazowsze's economic situation without including the city of Warsaw, we see that the gross domestic product of a significant part of the region is a long way from the established 75% level, and what is more, it is even as low as that of the poorest regions of the European Union, which shows that further assistance is essential.
(FR) Madam President, Commissioner, cohesion policy is the soul of the European Union's policies, the one that expresses the solidarity effort between its Member States, without which there would be no real Union.
Its track record in the last 30 years has been excellent. It demands priorities for the future. Firstly, no reduction in budgetary commitments for cohesion policy. To build his 2014-2020 programming, Mr Hahn must be able to rely on the same budgetary amounts as in the past.
Secondly, we need a renewed framework for this policy, one that is adapted to the new situations and challenges. The creation of intermediate regions is essential for that. They must be eligible for aid that is better targeted and funded, so that each region can remain at the European average, whatever its structural handicap, however far behind it is because of the past, or whatever its exposure to current or future crises.
It is a long-term objective of territorial balance that we are pursuing with these objectives of intermediate regions, to prevent too big a gap between developed regions that are completely saturated and regions that are remote, lagging behind and even threatened with depopulation in tomorrow's Europe.
Thirdly, Mrs Sanchez-Schmid's own-initiative report has the great merit of showing how much Objective 3 is likely to generate considerable European added value. In the new cohesion policy, by relying on the macro-regions' impetus, Objective 3 must be considerably strengthened, as called for in Mrs Sanchez-Schmid's report.
Madam President, in recent years the Member States, the Commission and the European Parliament have been working closely on how to further improve the effectiveness of the EU's cohesion policy, its results and the quality of its interventions.
We have come to the conclusion that to achieve this, well-designed conditionality and incentives within the policy could be an effective tool. Today, I am convinced that we are well-prepared to introduce into the policy framework conditionality instruments that would increase the return on the investments made.
Conditionality commitments should address the link between policy interventions and progress on institutional, administrative and structural efficiency. In the context of the upcoming negotiations, we should ensure an adequate regulatory framework that will identify success factors for effective growth stimulation through cohesion policy.
I expect ex ante conditionality to be fully integrated into the programming process. I also expect ex ante conditionalities to be directly linked to the policy and to programme effectiveness, that their number will be limited, and that they will be tailored to the specific context and respect agreed criteria.
We must also see to it that conditionality procedures do not generate additional burdens, but rather seek to reduce burdens, and that they produce no delays in the implementation of policy, programmes or projects.
(IT) Madam President, ladies and gentlemen, the structure of the cohesion policy we are debating today is very commendable.
I would like to focus these few comments on three issues. Firstly, I consider cohesion policy to be one of the fundamental tools for reducing imbalances between and within Member States. It is therefore also one of the fundamental policies for combating the long economic and financial crisis that we have been experiencing for some years now.
Secondly, I think the idea of involving new regions and citizens in cohesion policy is a sound one. However, we would do well to discuss these issues with a clearer idea of how much this new policy will cost, what effects it will have on general cohesion policy, and how we are going to distribute the resources in the context of the reform of the financial perspective from here to 2020.
Finally, I think the central role of the urban issue in cohesion policy is decisive. It is important to have made some progress in this direction with Mr Vlasák's report, with which I strongly agree, and I believe that this report will allow us to better define the legal framework of the urban issue and also to introduce tools such as the municipal operational programmes as operational programmes capable of giving a new quality to cohesion policy.
(EL) Madam President, the purpose of the report is to establish if the Member States have transposed European legislation into national law. What we want is a first real analysis of cohesion policy programmes for the period 2007-2013.
I shall focus on transparency, on which I drafted a report. The rapporteur, Mr Mikolášik, referred to the question of transparency when allocating funds, as a basic prerequisite for achieving the overall objectives of cohesion policy. How can we get an overall picture at European Union level, when only 19 countries have provided the basic indicators needed for the purposes of comparison? Although we have asked the Commission to improve the consistency and quality of the information obtained, there is a transparency vacuum, a lack of available data.
We need to send out a clear message. Total appropriations for projects selected cannot correspond on average to 27% of total funds available; 9 States cannot take up over 40% and 4 States below 20%. We cannot have a two- or three-speed cohesion policy. The information required therefore needs to be diffused and used.
(PL) Madam President, Commissioner, cohesion policy is the most transparent European policy, which means that its successes can be seen very well and very quickly, but that also very quickly visible are its failures and difficulties, which are a result of the weakness of the Brussels administration as well as very often the weak administration of Member States. In relation to this, it is very easy to come to conclusions and very easy to use different external conditions - such as the crisis, for example - to justify a reduction of spending on this policy in favour of other European policies, which is clearly a mistake.
We need to realise that if we were to assume that cohesion policy is a policy only for the poorest, then it should slowly come to an end, which means it should slowly disappear completely from the list of European policies. However, it is not that kind of policy which we are talking about, today, is it? This policy is a policy of reducing disparities - disparities will always exist, and there will be new disparities which we are not yet aware of today. Furthermore, it is a pro-investment policy and a pro-development policy. In relation to this, it is a policy which requires action to be taken which is provided for in the Treaties, but which also requires this action to take new forms.
In relation to this, I would like to express my approval of the European Commission's decision to rebuild the internal structure of the policy and adapt it to new conditions. In this regard, I would also like to express my approval of the European Commission's proposals for new measures, including, among others, proposals for creating a category of intermediate regions. I think that work on a new structure will increase effectiveness and allow the policy to be pursued in a way which measures up to the challenges we currently face.
(RO) Madam President, cross-border cooperation in a Europe without borders is beneficial to local and regional authorities because it plays an important role in the ongoing development of the European Union's single market. However, cross-border areas have an important feature, characterised by common multicultural traditions and ethnic diversity, aspects which usually provide a solid foundation not only for interactions between people but also between communities in various areas.
We are all aware that one very frequent feature of cross-border areas is a higher than average unemployment rate, however, with significant interregional differences, as well as a high level of hidden unemployment caused by the lack of people out of work signing on.
Therefore, I think that an integrated approach to the labour market in cross-border areas may be conducive to finding solutions to the structural problems and would bring demand closer to supply. This is why Objective 3 must be significantly enhanced, just as the rapporteur has also maintained.
(RO) Madam President, cohesion policy is an effective instrument for tackling the current major challenges which Europe's regions are faced with, such as globalisation, climate change or demographic trends. Significant progress has been made at EU level in terms of the regions' balanced development, but it is not sufficient. This is why we need an ambitious cohesion policy made available to all EU regions, which will reduce the current inequalities.
I think that supporting the convergence requirements of less developed areas must remain a priority in the forthcoming programming period so that fair access to the cohesion policy instruments can be guaranteed. This will allow us to apply the provisions of the Treaty of Lisbon, which emphasise that under Objective 1 (convergence) a suitable share must be allocated to the regions most in need, according to the severity of their development problems.
The European Union will only be able to compete against its rivals at a global level if cohesion policy can fully tap the development potential not only of urban regions but also of rural areas, with their endogenous potential, and if it can offer a sufficiently flexible response to the challenges and difficulties identified by the Europe 2020 strategy.
With this in mind, innovation, education and training, energy, environment, employment, competitiveness, qualifications and combating poverty are and must remain an integral part of structural and cohesion policy. The new cohesion policy must be clearly results-oriented and specify the necessary reforms, while at the same time reducing the constraints imposed by red tape and simplifying the management of the funds.
I come from a country which will be dependent, especially during the 2013-2020 period, on how we understand the Union's uniform development. In practical terms, the funds allocated now and in the next 10 years in Romania will provide a long-term investment which is needed for the balanced development of the entire European Union.
I congratulate my colleague Mr Pieper and all the rapporteurs for the excellent report that was presented.
(SL) Mr President, at a time of financial and economic crisis, cohesion policy has proved to be the most important tool in reducing the economic and social disparities between regions in the European Union. It is one of our fundamental policies, the positive effects of which can really be seen everywhere; in all corners of the European Union, in all Member States, in virtually every urban or local community of the EU.
This is a policy which enables structural reforms and progress. In fact, it offers a solution to the current difficult economic situation, and at no cost at that. The success of the Europe 2020 strategy, too, will largely depend on the success of the EU's cohesion policy, which is why it is extremely important that, in the next seven-year period, these funds remain a priority for the European budget.
Since the most important issue, that of integrating what is commonly known as the new intermediate category of regions, remains to be resolved, in that regard, I would like to call on the Commissioner and the European Commission as a whole to provide us, as soon as possible, with all the details that remain unclear regarding the creation of this category of region, especially the financial aspects and effects, as this issue concerns the future development of regions throughout the European Union.
(FR) Mr President, ladies and gentlemen, by adopting the Garriga Polledo report, Parliament has asked for a 2014 multi-annual financial framework equal to the budget challenges that await us. In this regard, regional policy must retain financial resources at least equivalent to those of the current period. That is a priority.
All European regions should continue to have access to the Structural Funds. We should of course focus our efforts on helping the most underdeveloped regions to catch up through Objective 1.
For the sake of fairness, we should also provide appropriate support to regions that do not qualify for Objective 1 but are nonetheless faced with structural difficulties. I am therefore glad that the European Commission has proposed creating an intermediate category for regions where GDP per capita is between 75 and 90% of the EU average. I would like to take this opportunity to thank Commissioner Hahn for this work.
This new instrument will enable us to better cater for the specific characteristics of many regions that are neither poor nor rich. This intermediate category will also be fairer for it will provide similar support to regions which have a comparable level of development. However I wish to reassure the regions that would have qualified for the phasing-out mechanism: there is no question of abandoning them. They will be fully eligible for the intermediate category and will certainly even be the main beneficiaries.
Finally, I should like to point out that creating this new category will not involve any additional expenditure, thanks to the savings expected by several regions no longer being under Objective 1. It is also out of the question to reduce the aid for those regions eligible for Objectives 1, 2 and 3.
However, if we do not create this intermediate category, we can be sure that the budget for cohesion policy will be cut. By creating it, we will preserve this budget. I think that no one here wishes to see this budget reduced. I would like to take this opportunity to thank the rapporteur, Mr Pieper, for his work.
rapporteur for the opinion of the Committee on Employment and Social Affairs. - (IT) Mr President, ladies and gentlemen, economic cohesion, along with social cohesion and also territorial cohesion, have always been the fundamental principles for defining all the policies of the European Union since its inception.
It is therefore very important that these objectives should be emphasised as they are in the texts we are discussing, and it is right that the structural funds should be reviewed and amended to make them more effective in achieving the results they are intended to bring about. Of these, in my view the European Social Fund is fundamental, for a very simple reason, which is that we are in an acute phase of the economic and social crisis that is not yet over, and that is having its most serious effects precisely on work and employment.
It is very important that Europe should uphold its social model, and at the same time reiterate the fact that work has an unquestionable social value and that employment is one of the main reference points in the use of resources that economic development should make available. For this reason the Social Fund must be strengthened, its autonomy retained and the available resources increased. Knowledge is the focal point and driver of any model of competition. All of this cannot happen unless there is a significant increase in the quality of jobs. This is why the European Social Fund is as valuable as it has ever been, if not more so.
Mr President, more than ever, the EU needs cohesion policy that promotes real convergence and stimulates growth and employment, while also making a contribution to achieving environmental goals.
In view of the current financial situation and the ongoing implementation of the programmes, the Commission should make every effort to promote simplicity and flexibility in rules on the implementation of programmes, and should allow cofinancing rates to be renegotiated within the current regulations, whenever this is necessary and sought by the Member States.
Cohesion policy should be geared towards results by setting clear and measureable objectives and results indicators. Cohesion policy should also promote transparency. In order to monitor this, and so that we have this transparency, I would argue that information relating to the adoption and implementation of projects should be made available in real time by the most detailed classifications of territorial and statistical units possible, so that the entire public is able to access it.
(PL) Mr President, at the outset, I would like to congratulate the rapporteurs on an excellent job. As the rapporteurs have stressed, cohesion policy has proved its importance, including during the crisis, as a policy for development which supports investment and brings benefits directly and indirectly to all regions. For example, for every euro invested in my country of Poland, almost half, or 46 cents, returns to the countries of the 15 'old' Member States.
Support for development as well as investment and the importance of cohesion policy for achieving the objectives of the Europe 2020 strategy are the reasons for which this policy should retain at least its current significance, but also its financial support. However, improvement is needed in the integration of the funds and achievement of full synergy between them. In view of the dangers associated with unemployment among young people and with demographic changes it is crucial to achieve full use of the potential of the European Social Fund (ESF), and that requires the creation of conditions to achieve better coordination of the ESF with other instruments at regional and local level.
(ES) Mr President, Commissioner, ladies and gentlemen, the current economic and financial crisis that we are experiencing highlights the need for regional policy as the best means of reducing disparities in development between regions and Member States. At the same time, we can restore the positive image of Europe, which recently citizens associate only with tough adjustment programmes and spending cuts.
Future cohesion policy, the pillar of solidarity of the European project and of social justice, must take into account the following priorities: firstly, reinforcing social cohesion and incorporating the challenges posed by the Europe 2020 Strategy; secondly, providing for the needs and geographical characteristics of the regions, especially the most disadvantaged regions; thirdly, maintaining a gradual approach to the collection of funds so that the regions do not abandon the objective of convergence, avoiding sudden changes in the receipt of aid; and fourthly promoting an equitable system.
Finally, ladies and gentlemen, the authorities are applying harsh fiscal adjustment policies. Therefore, EU support is necessary. I hope that the Council will take note of this.
Mr President, the Development and Cooperation DG is responsible for managing the European Neighbourhood Policy Instrument (ENPI) cross-border cooperation programmes, and this has led to quite an absurd situation when it comes to cross-border cooperation with Russia - which is neither an ENPI target country nor a recipient of EU development assistance.
I agree with the rapporteur that overall responsibility for the ENPI should be returned to the Regional Development DG and that the cross-border cooperation programmes should be implemented in a framework similar to that for the Interreg programmes. Regardless of the external dimension, cross-border cooperation programmes should not be pursued under the regulations for development aid. Their nature requires application of the EU territorial cooperation rules.
(PL) Mr President, cohesion policy is the best tool for creating equal opportunities for development of the European Union's regions and stimulating economic growth.
In order to achieve the objectives of cohesion policy, it is important not only to make the fullest use of available means, but above all to use them effectively, reduce bureaucracy and achieve the correct synergy between funds. Something which is very important is effective use of the European Social Fund in a way which gets the unemployed back into work and does not just train them, which is a very common practice. Money for innovation, research and development is important, because this allows for businesses and regions to be more competitive.
An important objective of cohesion policy is European cross-border cooperation. So it is important to have harmonious implementation and promotion of cooperation in border areas, both in respect of internal border areas but above all of areas along the European Union's external borders.
Finally, macroregions are very effective, and here I would like to suggest to the Commissioner that, following the example of other strategies, we create a strategy for the Carpathians, one of the largest regions of the European Union and one of the best endowed in terms of natural riches.
(FR) Mr President, ladies and gentlemen, I wish to highlight Parliament's support for the creation of a category of intermediate regions and I would point out that this will in no way - contrary to what some have said - be an additional burden on the Community budget. What we are proposing here is a revolution in the concept of transition with an unchanged budget. Our desire is to move towards a fairer system which helps those regions that have substantial difficulties. This transitional zone between 75 and 90% of European GDP is a real commitment towards a consolidated cohesion policy for the years to come.
Furthermore, I am delighted that our resolution has confirmed Parliament's commitment towards the outermost regions. The latter are subject to specific and permanent disadvantages which justify this solidarity effort, in order for them to effectively be the Union's interface with the world.
(FI) Mr President, regional policy and cohesion policy are necessary for evening out differentials in development. It is of major importance for people's well-being and also for European competitiveness. Regional policy at EU level needs, above all, to create added value and produce new enterprises, and, consequently, employment for people.
We need to ask whether it is sensible to recycle all current regional aid through Brussels, or whether the money could be spent more effectively if it was allocated directly to the regions in the Member States. The EU's regional policy is dogged by red tape and abuse. There is a good deal of red tape both in the EU and in the Member States, and this has resulted in a situation in which many innovative businesses, new or old, do not apply for money or support because one or two people would have to be employed to deal with the application, and it would take up too much time. We need to think about whether Europe's innovation policy even has a future, if regional policy does not support it.
(PT) Mr President, cohesion policy is one of the EU's most emblematic policy areas, and the one that best symbolises the ideal of building the European project. It therefore requires and deserves all the aspects being debated here today to be covered in greater depth, and the participation of this many rapporteurs, all of whom I would congratulate.
I would like to stress the need for a budget adapted to this policy, with greater flexibility and control, so that European funds really boost development projects that are capable of being sustainable. In view of this, it is important that the regions that are already out of Objective 1 be able to go through an intermediate phase that consolidates the development of which they have already shown themselves to be capable, instead of being abruptly abandoned, thus jeopardising the progress made in the meantime.
(HU) Mr President, we are now discussing a topic that is essential for the new Member States, including Hungary. There is some alarming information indicating that some of the decision-makers in the Commission intend to cut the cohesion policy budget drastically from 2014. This would be a suicidal step. Such a move would not only make the alignment of the poorer regions impossible, it would also jeopardise the Europe 2020 strategy. The proposal that we should establish a transitional support category is indeed correct and socially fair. However, attaching cohesion support to a system of macro-economical conditions is unacceptable, because we would be punishing the regions for a governmental policy on which they have no influence. Finally, the operational mechanism of cohesion policy is successful and basically sound, transparency must be increased and bureaucracy must be decreased.
(DE) Mr President, ladies and gentlemen, the importance of interregional cooperation will continue to grow in future. Cross-border collaboration and macro-regional cooperation are immensely important for the achievement of the Europe 2020 objectives in a Europe which is becoming more cohesive. Border regions are still faced with particular challenges. Cross-border concepts and projects in areas such as infrastructure, business cooperation, research collaboration, the development of the labour market and training act as the engine for large parts of the European Union.
We need clear, simple structures for interregional projects. Different national requirements for the project partners often make cooperation and the implementation of specific, sustainable projects more difficult. The call in Mr Pieper's report to extend the proportion of interregional cooperation, Objective 3, to 7% is an important step forward and I strongly support this.
(PT) Mr President, cohesion policy is the key policy area for the future of the European project. In order to function, the establishment of a common area with an internal market and a single currency requires a certain level of convergence between the Member States and their regions. The current disparities in competitiveness and the asymmetries in development have inevitably led to Europe being weakened and to the crisis affecting the euro area. This is why this crucial need for convergence absolutely requires a robust cohesion budget, which cannot be weakened to fund other policies. In order to do more, the EU needs to have more, and this can be achieved by increasing its budget, rather than reducing the cohesion budget, even slightly.
I would therefore like to ask you, Commissioner, if it is possible that, without any increase in the Union budget, the creation of the infrastructure fund and new innovation policies - which will be linked to cohesion and to regional development, which I support - will become a Trojan horse brought into the cohesion budget?
(PL) Mr President, cohesion policy plays an important role in facilitating development of the regions - regions which bring together urban and rural areas and create unity between them. It is a fact that urban areas have an important influence on the acceleration of regional development. They should be given the necessary support in this role. However, we must remember to strive for balanced development of rural and urban areas.
I would like to observe that cohesion policy is not very visible in rural areas, despite the declarations which have been made on this matter. It is necessary to allocate funds to rural development under cohesion policy, because the second pillar of common agricultural policy is moving its activity to greening, 'ecologicalisation', environmental matters, agricultural development and processing. However, there is a lack of funds for the development of enterprise and technical and social infrastructure in rural areas, and this should be the role of cohesion policy. The construction of technical infrastructure is fundamental for development, but we cannot forget the development of enterprise or of social infrastructure and science and research, which fundamentally affect modern, intelligent and innovative development.
(RO) Mr President, today's debate provides the best argument in favour of the need for a robust, well-financed cohesion policy in the future financial framework.
I am inspired by the excellent speech made by Mrs Hübner, the chair of our committee, and by an excellent report from Mr Theurer on the lessons from absorption capacity. I would therefore like to ask you, Commissioner, from the European perspective of the future funding cycle, how Romania, the country with the lowest absorption rate, can commit to a so-called administrative reform which has nothing to do with the regional reform, without there being any impact study, without at least going through the motions of consultations with the Directorate General for Regional Policy, which found out about this project in the press, and without having consultations with political actors, local actors and civil society, thereby jeopardising the whole project's stability and predictability.
(DE) Mr President, I would like to raise two points in relation to cohesion policy and regional policy. The first is the dispute regarding the so-called intermediate category, which runs very much along national lines. I believe it is essential for us to consider the following points in relation to this discussion: regional policy and economic development policy must offer an incentive system so that the relevant regions can develop. If the system is set up in such a way that a dependency on continuous subsidy develops without requiring effort among the regions to obtain the relevant resources, then I believe that such an intermediate category would be an unmitigated disaster because it will always be a bone of contention and offers no rationale. However, I do believe that it makes sense for Objective 1 regions that lose their Objective 1 status to continue to receive special support. I also believe it makes sense that a region that is experiencing financial and economic difficulties for specific reasons should also receive support. What we do not want is a continuous subsidy mentality; instead we should offer help and support to the regions that need it.
(RO) Mr President, cohesion policy is, without a doubt, fundamental to the European Union's development. I believe that its structure underpins European competitiveness. I think that regions must continue to be supported in their aim to fulfil the economic and social cohesion objective. Financial support must be provided, taking into account primarily regional GDP.
Ordinary citizens must be guaranteed access to the social, educational, health and transport infrastructure. This will enable us to back up the economic development efforts with a high quality of life, which will make our citizens stay at home in Europe.
Fellow Members, SMEs are key to boosting economic competitiveness. They must be given greater encouragement by making the rules for accessing funds more flexible and by promoting them.
Therefore, I advocate that equal access to the infrastructure and quality services, as well as support for SMEs are basic guiding principles in the regional development policy's structure and that this is the path towards achieving global competitiveness.
(ES) Mr President, cohesion policy has undoubtedly contributed to increased productivity in all regions of the EU and to eliminating regional disparities and there is no doubt that it has proved fundamental for all citizens and that it is helping - and will continue to help - to combat the economic and financial crisis Europe is suffering. This is why the fifth cohesion report is so timely.
There are three key ideas. The first is that gross domestic product should be supplemented by other indicators on the part of national and regional authorities. The second idea is that there should be an intermediate category so that all regions that do not come under convergence and do not manage to achieve competitiveness can be treated in a similar way when similar situations arise and so that these regions do not ever suffer a sudden change. The third idea is to reinforce Objective 3.
I wish to make two requests. The maximum distance of 150 kilometres should be removed to enable many regions such as, for example, the Balearic Islands to access cross-border cooperation. My second point is that the report says that the working languages of the EU are French, English and German. That is not so. The 23 languages of the EU are what make us rich and diverse.
(BG) Mr President, I would like to congratulate the rapporteurs for their work on this particularly important subject.
As a Bulgarian politician, I am following with particular interest the developments concerning the intermediate category of beneficiary regions, which is planned to be created in the new 2013-2020 budget framework.
As has been emphasised on several occasions today as well during the debate, I think that this issue requires further discussion because, at the moment, a precondition is being established for new divisions and exclusions in the treatment of individual regions, which goes against the European principle of solidarity. The intermediate category contradicts the principle of converging European regions whose development is below the average European Union level. It is not sufficiently clear what basis has been used to select even the 75% and 90% limits or why, for instance, a category was not created for particularly underdeveloped regions.
I will vote based on the rapporteur's suggestion in paragraph 34, with a reservation about mentioning regions falling under these limits. I will also vote in favour of Amendment 5 for clear, strict criteria, which we regard as being of paramount importance in order to avoid difficulties when implementing the new framework.
Mr President, honourable Members, firstly I would like to express my thanks for the commitment you have shown in this comprehensive debate involving a large number of speeches. This is evidence of the need to address the issues relating to regional policy and cohesion policy in detail in this House. I would like to begin with something very important to me. It was very important to Parliament in terms of timing, and something that I welcomed myself, that Parliament should have the opportunity to form a detailed, multilayered opinion prior to the publication of our draft regulations, and that this opinion should then also find expression in the relevant regulations. For this reason, I would crave your understanding that at this point I am unable to offer comprehensive proposals in writing because these will be based in particular on the reports now being presented.
It is very important that we place greater emphasis on the quality of the work with the regions, particularly when we look at some countries that are experiencing genuine structural problems. In this case it is necessary not just to address the allocation of resources and the identification of objectives, but also to help with the definition of the programmes for identifying objectives and to assist with the formation of clusters in individual regions and parts of regions in order to generate sustainable economic growth.
At the risk of repeating what some speakers have already mentioned, I would point out that our proposal will contain a separate chapter on multi-level governance, setting out our stall and calling on all stakeholders to cooperate in the drafting of operative programmes in the regions. At this point, I would also call on those in positions of responsibility in the regions to ensure that local administrations are included. This is because I, like many of you, have heard complaints from the regions that national authorities are not included, while local administrations bemoan the fact that the regional level fails to include them.
If we look at the idea of ownership, which has been mentioned several times already, then it is certainly necessary for all of you to lend a hand. Simplification is a much-used, if not to say over-used, word that provides a challenge to us all. However, simplification cannot simply mean that controls are just relaxed. We must use suitable means to try to simplify our business. I place great hope in the work being done by Mr Barnier in the area of public procurement, simplifying the process by further standardising procedures, reducing the margin for error and thereby making a meaningful contribution to simplification. We must play our part in this by making further proposals in relation to flat rate amounts, etc. Here, too, it will be important for the Member States to follow our lead.
One of the speakers suggested that the European Structural Fund might perhaps be split away from the structural fund family, but we have no plans in this direction. Much of what needs to happen in rural areas should also be covered by the European Agricultural Fund for Rural Development, the purpose of which is not just to support farmers, but also to support rural areas. As we know there are several players and participants in this sector. Here, too, the task is to achieve better coordination between the various funds, which is a general objective for the joint strategic framework.
Conditionality will help us to improve the quality of our work. A lot has been said today about the transitional regions, most of it proper and important. The point is to aid development in these regions, which do not yet reflect the European average. This is the whole point of regional policy. The crux of the matter is as follows: to contribute to growth in qualitative and quantitative terms and to ensure that Europe 2020 objectives are achieved, for example in the areas of energy, climate change, innovation, research, education and training, employment and the campaign to combat poverty. I should like to thank everyone for this highly committed debate, and also for the enormous support that the House has shown for our policies.
rapporteur. - Mr President, implementation of the programmes is a continuous and dynamic process that can be influenced by means of identifying frequent shortcomings in the whole process and areas where reforms are needed.
In this context, strategic reporting, as a new instrument, increases accountability in delivering policy objectives and shows that cohesion policy should address all European regions and societal challenges in order to achieve smart, sustainable and inclusive growth in the whole EU.
Cohesion policy relies upon good governance at European, national, regional and local level. Smooth cooperation at all these levels is as highly desirable as the simplification of the whole process. The funds must not, of course, remain unused owing to superfluous bureaucracy or onerous rules and procedures. Well-financed cohesion policy should be closer to EU citizens and should continue to address all European Union regions and societal challenges, both helping the poorer to catch up and delivering smart, sustainable and inclusive growth in the whole European Union.
The strategic report 2010 constitutes a strong incentive to improve the current implementation of the cohesion policy programmes. It also encourages the Member States to correct delays in investing EU funds and to develop more efficient action plans to deliver the agreed results. Therefore, I hope that the result of today's vote on the strategic report 2010 will send that message to the Member States and the Commission.